139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alex BAAH, Plaintiff-Appellant,v.BEVERLY HILLS UNIFIED SCHOOL DISTRICT, Defendant-Appellee.
No. 97-55648.D.C. No. CV-96-06641-JSL.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California J. Spencer Letts, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
We dismiss this appeal for lack of jurisdiction pursuant to National Distribution Agency v. Nationwide Mutual Ins. Co., 117 F.3d 432, 434 (9th Cir.1997).


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3